Citation Nr: 0203483	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  01-05 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to service connection for sinus congestion.

[The issue of entitlement to service connection for valvular 
heart disease will be the subject of a later decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1943 to April 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1999 rating 
decision by the Newark, New Jersey, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

A hearing was held before the undersigned at the RO in 
January 2002.

The Board is undertaking additional evidentiary development 
on a claim for service connection for valvular heart disease 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDING OF FACT

There is no competent medical evidence relating the veteran's 
current chronic sinus condition to any injury or disease 
incurred in service.


CONCLUSION OF LAW

Service connection for sinus congestion is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The new law and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  The claim has been considered on 
the merits.  The record includes a separation examination, VA 
examination reports, and private treatment records.  The RO 
sought to obtain all treatment records identified by the 
veteran.  The National Personnel Records Center reported that 
the veteran's service medical records were destroyed in the 
1973 fire.  Thus, no further action is needed to satisfy VA's 
duty to assist the veteran.  Furthermore, the veteran has 
been notified of the applicable laws and regulations.  
Discussions in the rating decision, statement of the case, 
and supplemental statement of the case, as well as June 2001 
correspondence regarding the provisions of the VCAA, have 
informed him what information or evidence is necessary to 
establish entitlement to the benefit sought and what evidence 
VA has obtained.  Where, as here, there has been substantial 
compliance with the new legislation and the implementing 
regulations, a remand for further review in light of the 
legislation and implementing regulation would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The veteran is not prejudiced by the Board 
addressing the claim based on the evidence of record.  
Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

The veteran submitted copies of journal entries dated in 
September 1943 and January 1946.  The September 1943 entries 
recount a hospital stay for an unnamed illness.  In January 
1946, the veteran reported that he went on sick call.  X-rays 
were taken of his chest and sinuses.  He stated that the 
doctor thought he had "sinus trouble."  He was given nose 
drops and cough drops.

A separation examination dated in April 1946 notes that the 
lungs were normal and there were no abnormalities of the ear, 
nose, or throat.  The only significant disease listed was 
gastroenteritis, which required a one week hospitalization in 
April 1945.

Private treatment records for the period of May 1962 to 
December 1969 reveal diagnosis of sinusitis in February 1963.  
An undated record from 1962 indicated a past illness of 
chronic paranasal sinusitis.

Private medical records for the period of July 1996 to 
January 1999 reveal periodic treatment for sinus symptoms.  
In November 1996, the veteran presented with a worsening 
cold.  He had nasal congestion and a cough.  Chronic rhinitis 
was diagnosed, along with a nasal drip.  The cold persisted 
until January 1997.  In April and October 1997, chronic 
rhinitis was noted as a diagnosis, but no complaints related 
to that condition were listed.  The veteran was using a nasal 
spray. 

On September 1998 VA examination, the veteran complained of 
dryness of the throat, postnasal drip and recurrent postnasal 
catarrh.  Physical examination showed a normal external nose.  
The turbinates and postnasal space were normal.  There was no 
clinical evidence of active disease.  The larynx and pharynx 
showed normal mucous, and no active disease.  An x-ray of the 
sinuses was normal.  No active sinus disease was present.

The veteran testified at a Travel Board hearing in January 
2002.  He stated that while stationed in Barritz, France, as 
a guard for prisoners of war, he sought treatment for a cold.  
The doctor took x-rays of his chest and told him that he had 
a sinus condition.  He was prescribed nose drops which 
cleared up the cold.  He had been treated for sinus problems 
for over 30 years.

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to prevail on the merits on the issue 
of service connection, there must be medical evidence of 
current disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West 12 Vet. App. 247, 253 (1999).

Private medical records diagnose a chronic condition, but the 
evidence indicates that the veteran has had a series of acute 
disorders.  The veteran testified that use of nose drops 
cleared up colds repeatedly.  There was a large gap in 
treatment.  A VA examination found no evidence of any active 
disease, and x-rays of the sinuses were normal.  Private 
medical records do not indicate that there were any sinus 
symptoms present after January 1997, although chronic 
rhinitis was diagnosed in November 1996, and use of 
medication continued.  There is no medical evidence of a 
current sinus problem.

The veteran's complete service medical records are 
unavailable.  Journal entries dated in January 1946 do 
indicate that the veteran had a sinus problem or cold at that 
time. However, he testified that it cleared up in two days 
with medication.  An April 1946 separation examination noted 
no respiratory, ear, nose, or throat problems.  Private 
medical records show treatment for sinus complaints from 
1962, sixteen years after separation, until 1969, and again 
in the late 1990's.  The veteran indicated that although he 
had sought treatment for sinus congestion after service, the 
records were unavailable.  There was no explanation for the 
gap in treatment from 1969 to 1996, even though the veteran 
testified that he had been treated in the same medical 
practice for over 30 years.  The lack of continuity of 
symptoms and treatment, as well as the lack of any medical 
opinion relating the veteran's subsequent sinus problems to 
his inservice illness, do not establish a nexus between any 
current disability and military service.

The preponderance of the evidence does not show that the 
veteran has a current sinus disorder, or that there is any 
relationship between the illness he had in service and later 
sinus problems.  Because two of the three critical elements 
needed to establish service connection are not shown, the 
claim must be denied. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.


ORDER

Service connection for sinus congestion is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

